     Case 3:18-cv-01484-RDM-PT Document 53 Filed 05/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

YONEL JEAN BAPTISTE,                           :      Civil No. 3:18-cv-1484
                                               :
                     Plaintiff                 :      (Judge Mariani)
                                               :
          v.                                   :
                                               :
KATHRYN MORRIS, et al.,                        :
                                               :
                     Defendants                :

                                           ORDER

     AND NOW, this 27th day of May, 2020, for the reasons set forth in the Court’s

Memorandum of the same date, IT IS HEREBY ORDERED THAT:

     1.        Defendants’ motion for summary judgement (Doc. 31) is
               DENIED WITHOUT PREJUDICE.

     2.        Plaintiff’s motions to amend/correct (Docs. 37 and 44) are
               GRANTED.

     3.        Plaintiff’s motion to file a sur reply brief (Doc. 43) is GRANTED.

     4.        The Court ACCEPTS Plaintiff’s proposed sur reply brief (Doc.
               43-1) as properly filed.

     5.        Defendants shall ANSWER the amended complaint within
               twenty-one (21) days of the date of this Order.

                                                    s/ Robert D. Mariani
                                                   Robert D. Mariani
                                                   United States District Judge
